                                                               United States Bankruptcy Court
                                                                          District of Arizona
 In re      MICHAEL CHRISTOPHER BAIRD                                                                     Case No.   2:20-bk-02892
                                                                                  Debtor(s)               Chapter    7


                                                                     Notice of Change of Address

Debtor's Social Security Number:                              xxx-xx-7719


Debtor's former Mailing Address is:

 Name:                                MICHAEL CHRISTOPHER BAIRD

 Street:                              17374 N. 89TH AVE.

 City, State and Zip:                 Peoria, AZ 85382




Please be advised that effective immediately, the debtor's new mailing address is:


 Name:                                MICHAEL CHRISTOPHER BAIRD

 Street:                              17374 N. 89TH AVE. APT. #821

 City, State and Zip:                 Peoria, AZ 85382




                                                                                        /s/ Mark Wesbrooks
                                                                                        MARK WESBROOKS
                                                                                        Attorney for Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
           Case 2:20-bk-02892-BKM                              Doc 12 Filed 04/03/20 Entered 04/03/20 13:34:44                   Desc
                                                               Main Document    Page 1 of 1
